DISSENT
CHUTICH, Justice
(dissenting).
Children are “constitutionally different from adults in their level of culpability.” Montgomery v. Louisiana, — U.S. -, 136 S.Ct. 718, 736, 193 L.Ed.2d 599 (2016). This principle is firmly established by a line of decisions of the United States Supreme Court beginning with Roper v. Simmons, 543 U.S. 551, 125 S.Ct. 1183, 161 L.Ed.2d 1 (2005), and culminating in a substantive rule announced in Montgomery: courts must not sentence juveniles to life imprisonment without the possibility of parole unless they are “the rarest of juvenile offenders, those whose crimes reflect permanent incorrigibility.” Montgomery, — U.S. -, 136 S.Ct. at 734. The majority is unwilling to extend this substantive rule to juvenile offenders like Mahdi Ali,1 who, with consecutive life sentences that do not allow for release for 90 years, has received the functional equivalent of life imprisonment without the possibility of release. The majority correctly notes that the United States Supreme Court has never explicitly applied this rule to juvenile offenders whose convictions do not involve a sentence of life imprisonment without the possibility of parole. But because the force and logic behind the principle that children are “constitutionally different from adults in them level of culpability” undoubtedly encompass cases in which a juvenile defendant commits multiple offenses during a single criminal episode, as happened here, I respectfully dissent.
As the majority recognizes, the United States Supreme Court has decided a line of cases establishing that children are “constitutionally different from adults in their level of culpability” and are thus “less deserving of the most severe punishments.” Montgomery, — U.S. -, 136 S.Ct. at 736; see Miller v. Alabama, 567 U.S. 460, 471, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012); Graham v. Florida, 560 U.S. 48, 68, 130 S.Ct. 2011, 176 L.Ed.2d 825 (2010); Roper, 543 U.S. at 569, 125 S.Ct. 1183. Careful analysis of these cases leads me to conclude that the principles established in them apply with equal strength to a sentence that is the practical equivalent of life imprisonment without the possibility of release.
In Roper, the Supreme Court adopted a categorical ban on death sentences for juveniles. 543 U.S. at 578, 125 S.Ct. 1183. Relying on research in adolescent development, the Court discussed three differences between juveniles and adults demonstrating that juvenile offenders are less culpable than adult offenders. Id. at 569-70, 125 S.Ct. 1183. First, juveniles have a “lack of maturity and an underdeveloped sense of responsibility” that “often result in impetuous and ill-considered actions and decisions.” Id. at 569, 125 S.Ct. 1183 (quoting Johnson v. Texas, 509 U.S. 350, 367, 113 S.Ct. 2658, 125 L.Ed.2d 290 (1993)). Second, “juveniles are more vulnerable or susceptible to negative influences and outside pressures, including peer pressure” and “have less control ... over their own *249environment.” Id. Third, a juvenile’s character “is not as well formed as that of an adult”—personality traits of juveniles are “less fixed” and their actions are less likely to be “evidence of irretrievably depraved character.” Id. at 570, 125 S.Ct. 1183.
Based on these differences, the Court determined that a juvenile offender’s “irresponsible conduct is not as morally reprehensible as that of an adult” and that “a greater possibility exists that a minor’s character deficiencies will be reformed.” Id. at 570, 125 S.Ct. 1183 (quoting Thompson v. Oklahoma, 487 U.S. 815, 835, 108 S.Ct. 2687, 101 L.Ed.2d 702 (1988)) (internal quotation marks omitted). I note that this categorical ban on sentencing juveniles to death applies no matter whether the juvenile has murdered one person or three.
In Graham, the Court reaffirmed Roper and banned life imprisonment without the possibility of parole for juvenile nonhomi-cide offenders. 560 U.S. at 68, 74, 130 S.Ct. 2011. According to the Court, “life without parole is ‘the second most severe penalty permitted by law,’” id. at 69, 130 S.Ct. 2011 (quoting Harmelin v. Michigan, 501 U.S. 957, 1001, 111 S.Ct. 2680, 115 L.Ed.2d 836 (1991) (Kennedy, J., concurring)), and “an especially harsh punishment for a juvenile,” id. at 70, 130 S.Ct. 2011. The Court discussed the important penological justifications for sentencing, including retribution, deterrence, incapacitation, and rehabilitation. Id. at 71-75, 130 S.Ct. 2011. It concluded that none of these theories adequately justifies life imprisonment without the possibility of parole for juvenile nonhomicide offenders. Id. at 74, 130 S.Ct. 2011.
The Court explained that retribution cannot support the imposition of the second most severe penalty on juvenile non-homicide offenders because they are less culpable than adults. Id. at 71-72, 130 S.Ct. 2011. Deterrence does not justify the sentence either, the Court reasoned, because juveniles are “less likely to take a possible punishment into consideration when making decisions.” Id. at 72, 130 S.Ct. 2011. Incapacitation is also an insufficient justification because, even though the offender poses immediate risks to society, “it does not follow that he would be a risk to society for the rest of his life.” Id. at 72-73, 130 S.Ct. 2011. Emphasizing that rehabilitation is “a penological goal that forms the basis of parole systems,” id. at 73, 130 S.Ct. 2011, the Court further stated: “By denying the defendant the right to reenter the community, the State makes an irrevocable judgment about that person’s value and place in society.... [That] is not appropriate in light of a juvenile nonhomi-cide offender’s capacity for change and limited moral culpability,” id. at 74, 130 S.Ct. 2011. Finally, the Court stressed that “[a] State is not required to guarantee eventual freedom to a juvenile offender convicted of a nonhomicide crime,” but it must give those defendants “some meaningful opportunity to obtain release based on demonstrated maturity and rehabilitation.” Id. at 75, 130 S.Ct. 2011.
Two years after Graham was decided, the Court struck down mandatory sentences of life imprisonment without the possibility of parole as excessive for juvenile offenders, even for those who have committed murder. Miller, 567 U.S. at 489, 132 S.Ct. 2455. The Court required that a judge or jury “consider mitigating circumstances before imposing the harshest possible penalty for juveniles.” Id.
Miller, a consolidated case, involved two boys who committed murder when they were 14 years old and were then sentenced to mandatory life imprisonment without the possibility of parole. Id. at 465, 132 S.Ct. 2455. The Court acknowledged that “Roper and Graham establish that chil*250dren are constitutionally different from adults for purposes of sentencing” and “that the distinctive attributes of'youth diminish the penological justifications for imposing the harshest sentences on juvenile offenders, even when they commit terrible crimes.” Miller, 567 U.S. at 471-72, 132 S.Ct. 2455. The Court determined that the mandatory imposition of life imprisonment without the possibility of parole on juvenile offenders “prohibit[s] a sentencing authority from assessing whether the law’s harshest term of imprisonment proportionately punishes a juvenile offender,” which “contravenes Graham’s (and also - Roper’s) foundational principle: that imposition of a State’s most severe penalties on juvenile offenders cannot proceed as though they were not children.” Miller, 567 U.S. at 474, 132 S.Ct. 2455.
According to the Court, before sentencing a juvenile to life imprisonment without the possibility of parole, a senteneer is required to provide a hearing where the senteneer “take[s] into account how children are different, and how those differences counsel against irrevocably sentencing them to a lifetime in prison.” Id. at 489, 132 S.Ct. 2455. Citing Roper and Graham, the Court noted that the “harshest possible penalty will be uncommon” because of how difficult it is to conclude at an early age that a juvenile is irreparably corrupt. Miller, 567 U.S. at 479-80, 132 S.Ct. 2455.
Most recently, in Montgomery, decided after the district court resentenced Mahdi following his previous appeal, the Court announced that its -holding in Miller is a substantive ban on life imprisonment without the possibility of parole for all juvenile offenders except for “the rarest of juvenile offenders, those whose crimes reflect permanent incorrigibility.” Montgomery, — U.S. -, 136 S.Ct. at 734. Montgomery was sentenced to life imprisonment without the possibility of parole for killing.a deputy sheriff when Montgomery was 17 years old. Id. at -, 136 S.Ct. at 725. The Court repeated its legal determination that “the penological justifications for life without parole collapse in light of ‘the distinctive attributes of youth.’ ” Id. at -, 136 S.Ct. at 734 (quoting Miller, 567 U.S. at 472, 132 S.Ct. 2455).
The Court then explained that the purpose of a Miller/Montgomery hearing2 is to consider a juvenile “offender’s youth and attendant characteristics” to determine whether the juvenile is one “whose crimes reflect permanent incorrigibility” and thus may be sentenced to life imprisonment without the possibility of parole. Id. at -, 136 S.Ct. at 734. The Court highlighted the crux of its decision:
In light of what this Court has said in Roper, Graham, and Miller about how children are constitutionally different from adults in their level of culpability, ... prisoners like Montgomery must be given the opportunity to show their crime did not reflect irreparable corruption; and, if it did not, their hope for some years of life outside prison walls must be restored.
Id. at -, 136 S.Ct. at 736-37.
Viewed as a whole, the Supreme Court’s Eighth Amendment jurisprudence dictates that sentencing courts must hon- or the -constitutional differences between children and adults and treat juvenile offenders differently. As the Court stated in *251Miller, “none of what [Graham] said about children—about their distinctive (and transitory) mental traits and environmental vulnerabilities—is crime-specific. Those features are evident in the same way, and to the same degree, when ... a botched robbery turns into a killing.” 567 U.S. at 473, 132 S.Ct. 2455. In affirming Mahdi’s aggregate minimum sentence of 90 years in prison, the majority allows juvenile offenders like Mahdi to be deprived of liberty for life without prior consideration of their youth, attendant characteristics, and prospects for reform to determine whether they belong to “the rarest of juvenile offenders ... whose crimes reflect permanent incorrigibility.” Montgomery, — U.S. -, 136 S.Ct. at 734. This ruling is inconsistent with the Eighth Amendment.
To be consistent with the underlying principles and logic of Roper, Graham, Miller, and Montgomery, the characteristics of youth and the prospects for rehabilitation must be evaluated before a juvenile offender is condemned to a lifetime in prison, no matter whether the juvenile committed one offense or multiple offenses. I agree with the New Jersey Supreme Court, which recently held, following Montgomery, that when sentencing juvenile defendants, “[t]he proper focus belongs on the amount of real time a juvenile will spend in jail and not on the formal label attached to his sentence.” State v. Zuber, 227 N.J. 422, 152 A.3d 197, 201, 215 (2017) (holding that Miller applies to two juvenile offenders, including a juvenile homicide defendant who received an aggregate sentence of 75 years in prison with over 68 years to be served before eligible for parole). The court explained that the “force and logic of Miller ⅛ concerns apply broadly: to cases in which a defendant commits multiple offenses during a single criminal episode; to cases in which a defendant commits multiple offenses on different occasions; and to homicide and non-homicide cases.” Id. at 212. Accordingly, it held: “[Bjefore a judge imposes consecutive terms that would result in a lengthy overall term of imprisonment for a juvenile, the court must consider the Miller factors along with other traditional concerns.” Id. at 201-02.
Following Montgomery, state supreme courts have addressed the question of whether the holding in Miller applies to juvenile defendants sentenced to the practical equivalent of life imprisonment without the possibility of parole. A majority have concluded that the principles of Roper, Graham, Miller, and Montgomery apply equally to any juvenile offender who faces a lifetime in prison. See, e.g., Atwell v. State, 197 So.3d 1040, 1044, 1050 (Fla. 2016) (reversing a juvenile homicide offender’s sentence that imposed a presumptive parole date 140,5 years after the crime because his sentence “effectively resembles a mandatorily imposed life without parole sentence, and he did not receive the type of individualized sentencing consideration Miller requires”); People v. Reyes, 407 Ill.Dec. 452, 63 N.E.3d 884, 888 (2016) (holding that a juvenile homicide offender’s mandatory term-of-years sentences equaling life imprisonment without parole violated the Eighth Amendment; stating that “Miller makes clear that a juvenile may not be sentenced to a mandatory, unsurvivable prison term without first considering in mitigation his youth, immaturity, and potential for rehabilitation”); State v. Garza, 295 Neb. 434, 888 N.W.2d 526, 537 (2016) (concluding that the term-of-years sentence imposed under the newly amended sentencing laws following Miller was constitutional because all the Miller factors were considered at sentencing); Zuber, 152 A.3d at 211-12; State v. Moore, 76 N.E.3d 1127, 1143, 2016 WL 7448751, at *7-16 (Ohio Dec. 22, 2016) (applying Gra*252ham and Miller retroactively to a nonho-micide offender convicted of 12 offenses and sentenced to 141 years in prison when he was a juvenile); State v. Ramos, 187 Wash.2d 420, 387 P.3d 650, 659-60, 667 (2017) (holding that Miller applies to de facto life-without-parole sentences, but affirming the juvenile homicide offender’s term-of-years sentences totaling 85 years because the offender received an adequate Miller hearing at resentencing). But see Vasquez v. Commonwealth, 291 Va. 232, 781 S.E.2d 920, 931 (2016) (holding that nonhomicide juvenile offenders’ multiple term-of-years sentences did not violate the Eighth Amendment because Graham does not dictate that “multiple sentences involving multiple crimes be treated, for Eighth Amendment purposes, in exactly the same manner as a single life-without-parole sentence for a single crime”).
The State cites the Supreme Court’s dictum in O’Neil v. Vermont, 144 U.S. 323, 331, 12 S.Ct. 693, 36 L.Ed. 450 (1892), to assert that it is constitutionally permissible to punish a person who commits two or more crimes more severely than a person who commits a single crime. Based upon O’Neil, the State proposes that we hold that “the fit between a crime and sentence should be viewed independently, rather than in the aggregate, in determining whether a sentence is cruel and unusual.” But the dictum in that case, decided some 113 years before the first of the Supreme Court’s landmark rulings concerning Eighth Amendment limits on juvenile sentencing, runs headlong into the essence of Miller and Montgomery: that “children are constitutionally different from adults for purposes of sentencing” because of their “diminished culpability and greater prospects for reform.” Montgomery, — U.S. -, 136 S.Ct. at 733 (citing Miller, 567 U.S. at 471, 132 S.Ct. 2455).
The majority states that, in cases involving consecutive sentences that are the functional equivalent of life imprisonment without the possibility of parole, “every state supreme court and federal circuit that has acknowledged the United States Supreme Court’s dictum in O’Neil has rejected an Eighth Amendment challenge to consecutive sentences.” But most of the eases cited to support this statement considered sentences imposed on adult offenders, not juveniles. See United States v. Aiello, 864 F.2d 257, 260 (2d Cir. 1988); State v. Hairston, 118 Ohio St.3d 289, 888 N.E.2d 1073, 1076 (2008); State v. Buchhold, 727 N.W.2d 816, 818-19 (S.D. 2007). And the two cases cited that involved juveniles were decided without the benefit of the Supreme Court’s decisions in Roper, Graham, Miller, or Montgomery. See Hawkins v. Hargett, 200 F.3d 1279, 1280 (10th Cir. 1999); Close v. People, 48 P.3d 528, 531 (Colo. 2002). In addition, since Roper, no state supreme courts or federal circuit courts have adopted the O’Neil dictum in a juvenile sentencing case.3
*253Before sentencing Mahdi to three consecutive sentences of life, with the possibility of parole after a total of 90 years in prison, the district court did not hold a Miller/Montgomery hearing to review evidence such as expert testimony to determine whether Mahdi belonged to the group of juveniles whose crimes reflect irreparable corruption. The State contends that a formal hearing was not required in this case because “[a] plethora of information regarding [Mahdi’s] youthful age, personal background, and unique circumstances was presented to [the sentencing court] prior to and during trial,” and the court considered all of that in sentencing. But a properly conducted Miller/Montgomery sentencing hearing is critical for any juvenile offender who is facing a lifetime in prison because, as the Supreme Court acknowledged, “[i]t is difficult even for expert psychologists to differentiate between the juvenile offender whose crime reflects unfortunate yet transient immaturity, and the rare juvenile offender whose crime reflects irreparable corruption.” Roper, 543 U.S. at 573, 125 S.Ct. 1183.
I would therefore hold that the Eighth Amendment, as interpreted by Miller and Montgomery, requires that a juvenile offender receive an individualized hearing to determine whether that offender belongs to the group of juveniles whose crimes demonstrate permanent incorrigibility before consecutive sentences are imposed that result in the functional equivalent of life imprisonment without the possibility of release. Because of the passage of time since Mahdi was first sentenced, it is not possible to hold a fan- and meaningful Miller/Montgomery hearing in this case. See Jackson v. State, 883 N.W.2d 272, 280 (Minn. 2016) (holding that because of the passage of 10 years and a lack of a record on the juvenile offender’s youthful characteristics, a fair and meaningful Miller/Montgomery hearing was not possible and remanding to the district court for imposition of a sentence of life imprisonment with the possibility of release after 30 years). Consequently, I would reverse and remand this case to the district court for the imposition of three concurrent sentences of life imprisonment with the possibility of release after 30 years in accordance with Miller, Montgomery, and our recent decision in Jackson.
I note, however, that even if Mahdi received three concurrent sentences, he would not necessarily experience life in the community again. With three concurrent sentences of life imprisonment with the possibility of release after 30 years, Mahdi would not be eligible for release before he turns 47 years old. The current statutory scheme requires that a community investigation report be completed before supervised release is authorized. See Jackson, 883 N.W.2d at 281 n.8 (citing Minn. Stat. § 244.05, subd. 5(b) (2014)). “The report includes the views of the victim’s family, the sentencing judge, the prosecutor, and law enforcement personnel involved in the case.” Id. “The report is evaluated by an advisory panel of corrections specialists to consider the inmate’s case history, including the facts and circumstances of the offense, past criminal history, institutional adjustment, program team reports, psychological and psychiatric reports, and the results of community investigations.” Id. (citing Minn. R. 2940.1800, subp. 2 (2015)). Accordingly, public safety and the interests of the victims’ families will be carefully considered before any eventual release could be approved.
In sum, the principle that children are constitutionally different from adults in their level of culpability has been firmly established by a line of decisions of the United States Supreme Court that begins with Roper and culminates in a substantive rule announced in Miller that was affirmed *254in Montgomery. This rule prohibits sentencing a juvenile to life imprisonment without the possibility of release unless it is determined that he or she belongs to “the rarest of juvenile offenders, those whose crimes reflect permanent incorrigibility.” Montgomery, — U.S. at -, 136 S.Ct. at 734. To be sure, the United States Supreme Court has not expressly extended this substantive rule to juveniles who receive consecutive sentences that are the functional equivalent of life imprisonment without the possibility of release. But the foundational principle animating its Eighth Amendment decisions regarding juveniles is crystal clear: “imposition of a State’s most severe penalties on juvenile offenders cannot proceed as though they were not children.” Miller, 567 U.S. at 474, 132 S.Ct. 2455. Accordingly, I respectfully dissent.

. To be consistent with the majority opinion, my dissent will also refer to Mahdi Ali by his first name.


. Because Montgomery changed the nature of the Miller hearing, I use the term "Miller/Montgomery hearing” to refer to a hearing that is used to determine whether a juvenile offender who commits homicide falls within the group of "the rarest of juvenile offenders, those whose crimes reflect permanent incorrigibility.” Montgomery, — U.S. ——, 136 S.Ct. at 734.


. Recently, the Tenth Circuit Court of Appeals reversed a denial of a writ of habeas corpus in a case involving a juvenile offender who was sentenced to three consecutive life sentences for nonhomicide crimes, Budder v. Addison, 851 F.3d 1047, 1060 (10th Cir. 2017), The district court had reasoned that extending Graham to the consecutive sentences would be "contrary to the traditional focus of Eighth Amendment analysis, which, the Tenth Circuit has repeatedly stated, is ‘on the sentence imposed for each specific crime, not on the cumulative sentence or multiple crimes.’ ” Budder v. Addison, 169 F.Supp.3d 1213, 1220 (W.D. Okla. 2016), rev’d, 851 F.3d 1047 (10th Cir. 2017) (quoting Hawkins, 200 F.3d at 1285 n.5). Nevertheless, the Tenth Circuit concluded that under the "clearly established” categorical rule in Graham, the juvenile’s sentence, which required him to serve 131.75 years in prison before he would be eligible for parole, violated the Eighth Amendment. Budder, 851 F.3d at 1059.